


110 HR 1142 IH: Federal Firefighters Fairness Act of

U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1142
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2007
			Mrs. Capps (for
			 herself and Mrs. Jo Ann Davis of
			 Virginia) introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend title 5, United States Code, to create a
		  presumption that disability of a Federal employee in fire protection activities
		  caused by certain conditions is presumed to result from the performance of such
		  employee’s duty.
	
	
		1.Short title This Act may be cited as the
			 Federal Firefighters Fairness Act of
			 2007.
		2.Certain diseases
			 presumed to be work-related cause of disability or death for Federal employees
			 in fire protection activities
			(a)DefinitionSection 8101 of title 5, United States
			 Code, is amended by adding at the end the following:
				
					(21)employee
				in fire protection activities means an employee, including a
				firefighter, paramedic, emergency medical technician, rescue worker, ambulance
				personnel, or hazardous materials worker, who—
						(A)is trained in fire
				suppression, has the legal authority and responsibility to engage in fire
				suppression; and
						(B)is engaged in the
				prevention, control, and extinguishment of fires or response to emergency
				situations where life, property, or the environment is at
				risk.
						.
			(b)Presumption
			 relating to employees in fire protection activitiesSection 8102
			 of title 5, United States Code, is amended by adding at the end the following
			 new subsection:
				
					(c)(1)With regard to an
				employee in fire protection activities, a disease specified in paragraph (2)
				shall be presumed to be proximately caused by the employment of such employee.
				The disability or death of an employee in fire protection activities due to
				such a disease shall be presumed to result from personal injury sustained while
				in the performance of such employee’s duty. Such presumptions may be rebutted
				by a preponderance of the evidence.
						(2)The diseases referred to in paragraph
				(1) are the following:
							(A)Heart disease.
							(B)Lung disease.
							(C)The following cancers:
								(i)Brain cancer.
								(ii)Cancer of the blood or lymphatic
				systems.
								(iii)Leukemia.
								(iv)Lymphoma (except Hodgkin’s
				disease).
								(v)Multiple myeloma.
								(vi)Bladder cancer.
								(vii)Kidney cancer.
								(viii)Prostate cancer.
								(ix)Testicular cancer.
								(x)Cancer of the digestive
				system.
								(xi)Colon cancer.
								(xii)Liver cancer.
								(xiii)Skin cancer.
								(xiv)Breast cancer.
								(xv)Lung cancer.
								(D)The following infectious
				diseases:
								(i)Tuberculosis.
								(ii)Hepatitis A, B, or C.
								(iii)Human immunodeficiency virus
				(HIV).
								(iv)Diphtheria.
								(v)Hemorrhagic fever.
								(vi)Meningococcal disease.
								(vii)Rabies.
								(E)Any uncommon infectious disease the
				contraction of which the Secretary of Labor determines to be related to the
				hazards to which an employee in fire protection activities may be
				subject.
							.
			(c)Effective
			 DateThe amendment made by this section applies to an injury that
			 is first diagnosed, or a death that occurs, on or after the date of enactment
			 of this Act.
			
